Citation Nr: 1325821	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On his October 2011 VA Form 9 (substantive appeal), the Veteran indicated he did not wish to be scheduled for a hearing before a Veterans Law Judge.  However, in a subsequent statement dated in June 2013, the Veteran requested he be scheduled for a hearing.  

Therefore, in order to comply with the Veteran's request, this appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As explained in the Introduction, in June 2013, the Veteran requested he be scheduled for a hearing before a Veterans Law Judge.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a)(2012).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.   

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the Veteran for a videoconference or Travel Board hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


